 

 

Case 3:20-cv-00019-DHB-BKE Document17 Filed 08/19/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF GEORGIA

cLerK_vJ-
DUBLIN DIVISION $0. DIST OFGA.

SEAN LASHAY COLEY, )
)

Plaintiff, )

)

Vv. ) CV 320-019

)

TAMMETHA B. WIGGINS; SID )
ANDREWS; MEDICAL SERVICES; )
OCONEE DRUG TASK FORCE; NURSE _ )
GORE; VIRGINIA LAMPKIN, Nurse; )
T. WILLIAMS; S. CADY; K. HARTWELL; )
and AGENT DUSKIN, )
)

Defendants. )

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES Plaintiff's amended complaint without prejudice, and CLOSES this civil
action.

SO ORDERED this / 7 day of August, 2020, at Augusta, Georgia.

 
 

 

UNITED SVATES DISTRICT JUDG”

 
